Name: Commission Regulation (EEC) No 2282/77 of 17 October 1977 amending Regulation (EEC) No 1761/77 laying down rules for the application of Regulation (EEC) No 2742/75
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production
 Date Published: nan

 No L 265/ 10 Official Journal of the European Communities 18 . 10. 77 COMMISSION REGULATION (EEC) No 2282/77 of 17 October 1977 amending Regulation (EEC) No 1761 /77 laying down rules for the application of Regulation (EEC) No 2742/75 Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : A rticle 1 The figures in column 4 of the table in Article 3 of Regulation (EEC) No 1761 /77 shall be replaced by the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (*), as last amended by Regulation (EEC) No 1386/77 (2), Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice (3 ), as last amended by Regulation (EEC) No 11 58/77 (4 ), Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (5), as last amended by Regulation (EEC) No 2139/77 (6), and in particular Article 8 thereof, Whereas Council Regulation (EEC) No 2139/77 increases the production refunds on common wheat and broken rice ; whereas it is also necessary to increase the amounts to be recovered referred to in Article 2 of Commission Regulation (EEC) No 1761 /77 of 29 July 1977 laying down rules for the application of Regulation (EEC) No 2742/75 (7) ; 17-00 24-29 20-89 17-00 20-91 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It will be applicable from 1 October 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 October 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 158 , 29 . 6 . 1977, p. 1 . (3 ) OJ No L 166, 25 . 6 . 1976, p. 1 . (&lt;) OJ No L 136, 2 . 6 . 1977, p. 13 . (5 ) OJ No L 281 , 1 . 11 . 1975, p. 57 . (6) OJ No L 249, 30 . 9 . 1977, p. 1 . (7) OJ No L 191 , 30 . 7 . 1977, p. 90 .